
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1510
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2010
			Mr. Gohmert submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 4636) to prohibit United States assistance to foreign countries that
		  oppose the position of the United States in the United
		  Nations.
	
	
		That upon the adoption of this resolution
			 the House shall immediately proceed to consider in the House the bill (H.R.
			 4636) to prohibit United States assistance to foreign countries that oppose the
			 position of the United States in the United Nations. All points of order
			 against the bill and against its consideration are waived. The bill shall be
			 considered as read. The previous question shall be considered as ordered on the
			 bill to final passage without intervening motion except: (1) one hour of debate
			 equally divided and controlled by Representative Gohmert of Texas or his
			 designee and an opponent; and (2) one motion to recommit.
		
